 



     
CONFIDENTIAL TREATMENT REQUESTED
  Exhibit 10.1 Redacted

TERMINATION AGREEMENT
This Termination Agreement (the “Agreement”) is made as of the 28th day of
June 2005, by and between AMDOCS SOFTWARE SYSTEMS LIMITED, a corporation
incorporated under the Laws of Ireland (“Amdocs”), and RURAL CELLULAR
CORPORATION, a Minnesota corporation (“RCC”), and amends the Master Agreement
(defined below).
     WHEREAS, Amdocs and RCC are party to that certain CRM And Billing Managed
Services Agreement dated February 5, 2004, by and between Amdocs and RCC as such
agreement was amended July 6, 2004, July 30, 2004, and October 26, 2004 (as so
amended, the “Master Agreement”—capitalized terms not defined herein shall have
the meanings set forth in the Master Agreement); and
     WHEREAS, Amdocs has been and is providing Services to RCC’s currently
existing GSM customers pursuant to the Master Agreement; and
     WHEREAS, Amdocs and RCC desire to terminate the Master Agreement and to end
their present disputes without further expenditure of time or expense or
proceeding, and without an admission of fault or liability by either party; and
     WHEREAS, the parties agree that Amdocs will continue to render Outsourcing
Services to RCC’s GSM customers during the Transition-Out Period (defined
below);
     NOW THEREFORE, in consideration of the foregoing premises and mutual
promises, covenants and obligations, agreements and other undertakings set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is acknowledged, the undersigned agree as follows:
     1. Cessation of Implementation and Migration Services. Effective as of
June 28, 2005 (the “Effective Date”), Amdocs and RCC shall immediately cease all
further Implementation and Migration Services described in Revised Schedule 10
of the Master Agreement. The parties acknowledge and agree that Amdocs shall
cease providing services with respect to Change Requests, and that RCC shall
have no payment obligations with respect to any Change Requests other than
payment of invoices for those three Change Requests identified in Exhibit A,
which Change Requests have been delivered to RCC, are hereby finally approved
and accepted by RCC, and are payable by RCC within forty-five (45) days from its
receipt of Amdocs’ invoice therefor. All provisions of the Master Agreement
(including all schedules thereto), except as modified hereby, shall remain in
effect until the Transition-Out Period Expiration Date (defined below).
     2. Continuing Outsourcing Services. Amdocs will continue to provide
Outsourcing Services, as further set forth in Schedule 11 of the Master
Agreement, to RCC for RCC’s current GSM customers (which are presently billed by
Amdocs) through the end of the Transition-Out Period. Amdocs will also provide
Outsourcing Services for future GSM customers of RCC which RCC places on the
Amdocs billing system through the end of the Transition-Out Period.
 

**Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

1



--------------------------------------------------------------------------------



 



     
CONFIDENTIAL TREATMENT REQUESTED
  Exhibit 10.1 Redacted

Amdocs shall provide all Outsourcing Services from the Effective Date until the
Transition-Out Period Expiration Date **.
     3. Transition-Out Matters. The parties shall immediately move to implement
the provisions of Schedule 18 of the Master Agreement. The parties shall
immediately proceed with negotiation of the Transition-Out Work Plan and shall
execute a final Transition-Out Work Plan within fourteen (14) days from the date
hereof (July 12, 2005). Notwithstanding anything to the contrary in the Master
Agreement, the Transition-Out Period shall commence on the Effective Date and
shall expire on the earlier to occur of (a) that date when no RCC customers
remain on the Amdocs Solution in accordance with the Transition-Out Work Plan or
(b) 120 days after the Effective Date; provided that, in either case, RCC shall
have the right, at its sole discretion, to extend this Transition-Out Period by
a single additional thirty (30) day period ** upon ten (10) days’ prior written
notice to Amdocs, in which case the Transition-Out Period shall expire at the
end of such thirty (30) day period (the “Transition-Out Period Expiration Date”
meaning either the earlier of the dates described in clauses (a) or (b) above,
or, if applicable, the last day of the (optional) additional thirty (30) day
period). Amdocs shall provide all Termination Assistance Services in accordance
with the Transition-Out Work Plan **.
     4. Dispute Resolution Procedures. Notwithstanding the provisions of the
Master Agreement to the contrary, the parties agree that any dispute arising out
of or relating to continuing Outsourcing Services and Termination Assistance
Services shall be referred to RCC’s Senior Director, MIS and Amdocs’ Division
Vice President for resolution, and if no resolution is obtained within one
(1) business day, the dispute shall be escalated to RCC’s Executive VP and COO
and Amdocs’ Division President. If the dispute is not resolved within an
additional two (2) business days, either party may submit the dispute to
arbitration in accordance with the provisions of the Master Agreement, subject
to the terms hereof. The foregoing dispute resolution provision shall not
prevent the parties from seeking injunctive relief as permitted in the Master
Agreement.
     5. Effect on Master Agreement. This Agreement modifies and amends the
provisions of the Master Agreement. Effective on the Transition-Out Period
Expiration Date, all of the provisions of the (i) Master Agreement; and
(ii) performance guaranty signed by Amdocs Limited, referenced in Section 16.7.5
of the Master Agreement, shall terminate and be without further force or effect,
except for those provisions which would, by their nature, survive expiration or
termination, including without limitation those provisions set forth on
Exhibit B, which shall remain in full force and effect indefinitely, solely with
respect to the rights and obligations of the parties for acts or omissions
occurring after the Effective Date, in accordance with their respective terms.
     6. Payments. ** RCC shall have no obligation to pay Amdocs any amounts for
any matters arising out of or related to the Master Agreement or this Agreement
or for any Services performed or provided by Amdocs to or for the benefit of RCC
(including any Services provided pursuant to the provisions hereof) except as
set forth in this Agreement. **.
     7. Release by Amdocs. Subject to each party performing its obligations
under the Master Agreement and this Agreement, Amdocs on its own behalf and on
behalf of its respective
 

**Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

2



--------------------------------------------------------------------------------



 



     
CONFIDENTIAL TREATMENT REQUESTED
  Exhibit 10.1 Redacted

current and former directors, officers, shareholders, employees, agents,
attorneys, insurers, Affiliates, subsidiaries, parent companies, related
companies (including without limitation Amdocs, Inc., a Delaware corporation and
Amdocs Champaign, Inc., a Delaware corporation and Amdocs Limited, an Island of
Guernsey corporation), successors and assigns, absolutely and unconditionally
releases, acquits and forever discharges RCC and RCC’s current and former
directors, officers, shareholders, employees, agents, attorneys, insurers,
Affiliates, subsidiaries, related companies, successors and assigns
(collectively, the “RCC Released Parties”), of and from any and all claims,
demands, actions, damages and liabilities (including attorney fees), whether
direct or indirect, fixed or contingent, known or unknown, which Amdocs or any
of its respective current and former directors, officers, shareholders,
employees, agents, attorneys, insurers, Affiliates, subsidiaries, related
companies, successors and assigns has ever had, has or claims to have against
the RCC Released Parties, prior to and through the Effective Date, arising from
or related to the Master Agreement and/or the relationship contemplated by the
Master Agreement. Nothing herein shall be deemed to release RCC or its
Affiliates from any obligations arising under the Master Agreement or this
Agreement for matters occurring after the Effective Date.
     8. Release by RCC. Subject to each party performing its obligations under
the Master Agreement and this Agreement, RCC, on its own behalf and on behalf of
its current and former directors, officers, shareholders, employees, agents,
attorneys, insurers, Affiliates, subsidiaries, related companies (including
without limitation Amdocs, Inc., a Delaware corporation, Amdocs Champaign, Inc.,
a Delaware corporation and Amdocs Limited, an Island of Guernsey corporation
(under the performance guaranty referenced in Section 16.7.5 of the Master
Agreement), predecessors, successors and assigns, absolutely and unconditionally
releases, acquits and forever discharges Amdocs and Amdocs’ current and former
directors, officers, shareholders, employees, agents, attorneys, insurers,
Affiliates, subsidiaries, parent companies, related companies, successors and
assigns (collectively, the “Amdocs Released Parties”), of and from any and all
claims, demands, actions, damages and liabilities (including attorney fees),
whether direct or indirect, fixed or contingent, known or unknown, which RCC or
any of its respective current and former directors, officers, shareholders,
employees, agents, attorneys, insurers, Affiliates, subsidiaries, related
companies, successors and assigns has ever had, has or claims to have against
the Amdocs Released Parties, prior to and through the Effective Date, arising
from or related to the Master Agreement and/or the relationship contemplated by
the Master Agreement. Nothing herein shall be deemed to release Amdocs or its
Affiliates from any obligations arising under the Master Agreement, the
above-referenced guaranty, or this Agreement for matters occurring after the
Effective Date.
     9. No Admission. This Agreement is made and entered into for the purpose of
resolving outstanding disputes between the parties and is not, and shall not be
construed as, an admission of any sort on the part of Amdocs or RCC.
     10. Attorneys Fees. In the event that arbitration, injunction or other
proceedings are commenced or brought to enforce the terms of the Master
Agreement and this Agreement, the prevailing party shall be entitled to recover
its costs and reasonable attorneys’ fees incurred in any such proceeding, in
addition to actual damages.
 

**Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

3



--------------------------------------------------------------------------------



 



     
CONFIDENTIAL TREATMENT REQUESTED
  Exhibit 10.1 Redacted

     11. Publicity; Confidentiality. The terms and circumstances surrounding
this Agreement are confidential and shall not be disclosed to any third party or
a party’s personnel, except as provided below. Each party consents to the
statement regarding the termination of the relationship contemplated by the
Master Agreement in substantially the form of Exhibit C. Except for disclosures
in substantially the form of Exhibit C and disclosure by each party to its Board
of Directors, executives and auditors, and the other disclosures described in
this Section 11, each of Amdocs and RCC agrees that it must obtain the other’s
prior written consent before publicly using or publicly disclosing any
advertising, written sales promotion materials, press releases, information or
other publicity matters relating to the Master Agreement and this Agreement
(including, without limitation, the negotiation, execution and delivery hereof
but not the enforcement hereof). Notwithstanding the foregoing restrictions, RCC
and Amdocs Limited shall each have the right to make public disclosures to its
shareholders, investors and investment analysts and representatives and as
required by law, which disclosures both parties agree shall be not inconsistent
with the statements set forth in Exhibit C; in addition, RCC and Amdocs shall
each have the right to make internal disclosures not inconsistent with the
statements set forth in Exhibit C to its employees, vendors, consultants and
retained professionals (such as lawyers and accountants). RCC shall file a copy
of this Agreement with its required securities filings, redacted to be in the
form attached hereto as Exhibit D.
     12. Entire Agreement. Each of the undersigned parties to this Agreement
declares and represents that no promise, inducement or agreement not expressed
herein has been made to it, and that the Master Agreement (and any agreement
referred to in the Master Agreement), this Agreement and the Transition-Out Work
Plan contains the entire agreement between the parties hereto and, further, each
party declares and represents that in entering into this Agreement, it
understands and agrees that it is relying wholly upon its own judgment, belief
and knowledge as to the nature, extent and duration of any damages that they may
have or will incur. This Agreement may not be changed, supplemented or amended,
except in a writing executed by the parties hereto.
     13. Interpretation. This Agreement shall be construed as drafted jointly by
the parties and shall not be construed or interpreted for or against any party
hereto because that party drafted or caused the party’s legal representative to
draft any of its provisions.
     14. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall constitute an original, and all of which, when
taken together, shall constitute one and the same instrument and any of the
parties hereto may execute this Agreement by signing any such counterpart.
     15. Authority. Each party represents that the person signing this Agreement
has authority to bind that party.
     16. Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with applicable provisions of the Master Agreement and
this Agreement.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the Effective Date.
 

**Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

4



--------------------------------------------------------------------------------



 



     
CONFIDENTIAL TREATMENT REQUESTED
  Exhibit 10.1 Redacted

                  AMDOCS SOFTWARE SYSTEMS
LIMITED,       RURAL CELLULAR CORPORATION,
a Minnesota corporation a corporation incorporated under the Laws of Ireland    
   
 
               
By
  /s/ Burt Podhere       By   /s/ Ann K. Newhall
 
                Name: Burt Podhere       Name: Ann K. Newhall Title: General
Manager       Title: EVP/COO and Secretary

 

**Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

5



--------------------------------------------------------------------------------



 



     
CONFIDENTIAL TREATMENT REQUESTED
  Exhibit 10.1 Redacted

EXHIBIT A
PERMITTED CHANGE REQUESTS
CR 0141
CR 0144
CR 0152
 

**Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

1



--------------------------------------------------------------------------------



 



     
CONFIDENTIAL TREATMENT REQUESTED
  Exhibit 10.1 Redacted

EXHIBIT B
SURVIVING MASTER AGREEMENT PROVISIONS
IP rights (§16.2)
Confidentiality and data privacy (§§16.3-16.4) and Schedule 19 to MSA
Liability (§16.7)
Governing Law (§16.13.1)
Indemnification (§§ 16.17.3 through 16.17.6)
Employee non-solicitation (§16.5)
Parent Guaranties (only as to the portions of the Master Agreement remaining in
effect)
Such other provisions of the MSA, if any, as the parties may agree as a part of
the Transition-Out Work Plan
 

**Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

1



--------------------------------------------------------------------------------



 



     
CONFIDENTIAL TREATMENT REQUESTED
  Exhibit 10.1 Redacted

EXHIBIT C
8K PRESS RELEASE
 

**Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

1



--------------------------------------------------------------------------------



 



     
CONFIDENTIAL TREATMENT REQUESTED
  Exhibit 10.1 Redacted
 
   

 
 
EXHIBIT C TO TERMINATION AGREEMENT

SECURITIES AND EXCHANGE COMMISSION
Washington, D.C. 20549
FORM 8-K
Current Report Pursuant
to Section 13 or 15(d) of the
Securities Exchange Act of 1934
Date of Report (Date of earliest event reported): June 28, 2005
RURAL CELLULAR CORPORATION
(Exact name of Registrant as Specified in its Charter)

      Minnesota
 
(State or other Jurisdiction of Incorporation)

      0-27416   41-1693295       (Commission File Number)   (IRS Employer
Identification No.)

      3905 Dakota Street S.W.,
Alexandria, Minnesota   56308       (Address of Principal Executive Offices)  
(Zip Code)

      Registrant’s Telephone Number, Including Area Code (320) 762-2000

 
Former Name or Former Address, if Changed Since Last Report

     Check the appropriate box below if the Form 8-K filing is intended to
simultaneously satisfy the filing obligation of the registrant under any of the
following provisions (see General Instruction A.2. below):
     o Written communications pursuant to Rule 425 under the Securities Act (17
CFR 230.425)
     o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17
CFR 240.14a-12)
     o Pre-commencement communications pursuant to Rule 14d-2(b) under the
Exchange Act (17 CFR 240.14d-2(b))
     o Pre-commencement communications pursuant to Rule 13e-4(c) under the
Exchange Act (17 CFR 240.13e-4(c))
 

**Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

 
 

2



--------------------------------------------------------------------------------



 



     
CONFIDENTIAL TREATMENT REQUESTED
  Exhibit 10.1 Redacted

Item 1.02. Termination of a Material Definitive Agreement.
Effective on June 28, 2005, the Customer Relationship Management and Billing
Managed Services Agreement dated February 5, 2004 (the “Agreement”), between
Rural Cellular Corporation (“RCC” or the “Company”) and Amdocs Software Systems
Limited (the “Vendor”) was mutually terminated.
The termination was based upon the Company’s decision that the proposed systems
would not meet its requirements given that the Vendor’s focus has become more
orientated to national wireless providers. Under these circumstances, it was
determined that the systems would not have been cost-effective to adapt and
maintain over the long term.
Under the Agreement, the Vendor was to have adapted its proprietary systems for
use by the Company, provide support services for the migration of the Company’s
existing subscriber base to the Vendor’s systems, and provide ongoing services
for the operation, support, and maintenance of the Vendor’s systems over an
operating period of 7 years.
The Company’s GSM customers (approximately 75,000) have been served through a
transitional Vendor system since earlier this year. The Company expects that
current and new GSM customers will be serviced through this transitional system
until another replacement billing system becomes available. There will be no
further development or implementation of the Vendor billing system to serve the
Company’s legacy or CDMA customers. The Company is currently evaluating
alternative billing systems.
Reflecting the termination of the Agreement, RCC anticipates recording a charge
to operations during the second quarter of 2005 of approximately $     million,
reflecting the write down of certain development costs previously capitalized.
RCC did not incur early termination penalties.
 

**Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

3



--------------------------------------------------------------------------------



 



     
CONFIDENTIAL TREATMENT REQUESTED
  Exhibit 10.1 Redacted

SIGNATURES
     Pursuant to the requirements of the Securities Exchange Act of 1934, the
Registrant has duly caused this report to be signed on its behalf by the
undersigned thereunto duly authorized.

              RURAL CELLULAR CORPORATION
 
       
 
      /s/ Richard P. Ekstrand
 
       
 
      Richard P. Ekstrand
 
      President and Chief Executive Officer
Date: June 30, 2005
       

 

**Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

4



--------------------------------------------------------------------------------



 



     
CONFIDENTIAL TREATMENT REQUESTED
  Exhibit 10.1 Redacted

EXHIBIT D
REDACTED AMENDMENT FOR REQUIRED FILING
 

**Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

1



--------------------------------------------------------------------------------



 



     
CONFIDENTIAL TREATMENT REQUESTED
  Exhibit 10.1 Redacted

EXHIBIT D TO TERMINATION AGREEMENT
REDACTED AMENDMENT FOR REQUIRED FILING
TERMINATION AGREEMENT
This Termination Agreement (the “Agreement”) is made as of the 28th day of June
2005, by and between AMDOCS SOFTWARE SYSTEMS LIMITED, a corporation incorporated
under the Laws of Ireland (“Amdocs”), and RURAL CELLULAR CORPORATION, a
Minnesota corporation (“RCC”), and amends the Master Agreement (defined below).
     WHEREAS, Amdocs and RCC are party to that certain CRM And Billing Managed
Services Agreement dated February 5, 2004, by and between Amdocs and RCC as such
agreement was amended July 6, 2004, July 30, 2004, and October 26, 2004 (as so
amended, the “Master Agreement” – capitalized terms not defined herein shall
have the meanings set forth in the Master Agreement); and
     WHEREAS, Amdocs has been and is providing Services to RCC’s currently
existing GSM customers pursuant to the Master Agreement; and
     WHEREAS, Amdocs and RCC desire to terminate the Master Agreement and to end
their present disputes without further expenditure of time or expense or
proceeding, and without an admission of fault or liability by either party; and
     WHEREAS, the parties agree that Amdocs will continue to render Outsourcing
Services to RCC’s GSM customers during the Transition-Out Period (defined
below);
     NOW THEREFORE, in consideration of the foregoing premises and mutual
promises, covenants and obligations, agreements and other undertakings set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is acknowledged, the undersigned agree as follows:
     1. Cessation of Implementation and Migration Services. Effective as of
June 28, 2005 (the “Effective Date”), Amdocs and RCC shall immediately cease all
further Implementation and Migration Services described in Revised Schedule 10
of the Master Agreement. The parties acknowledge and agree that Amdocs shall
cease providing services with respect to Change Requests, and that RCC shall
have no payment obligations with respect to any Change Requests other than
payment of invoices for those three Change Requests identified in Exhibit A,
which Change Requests have been delivered to RCC, are hereby finally approved
and accepted by RCC, and are payable by RCC within forty-five (45) days from its
receipt of Amdocs’ invoice therefor. All provisions of the Master Agreement
(including all schedules thereto), except as modified hereby, shall remain in
effect until the Transition-Out Period Expiration Date (defined below).
 

**Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

1



--------------------------------------------------------------------------------



 



     
CONFIDENTIAL TREATMENT REQUESTED
  Exhibit 10.1 Redacted

     2. Continuing Outsourcing Services. Amdocs will continue to provide
Outsourcing Services, as further set forth in Schedule 11 of the Master
Agreement, to RCC for RCC’s current GSM customers (which are presently billed by
Amdocs) through the end of the Transition-Out Period. Amdocs will also provide
Outsourcing Services for future GSM customers of RCC which RCC places on the
Amdocs billing system through the end of the Transition-Out Period. Amdocs shall
provide all Outsourcing Services from the Effective Date until the
Transition-Out Period Expiration Date* * * * * * * * * * * * * *.
     3. Transition-Out Matters. The parties shall immediately move to implement
the provisions of Schedule 18 of the Master Agreement. The parties shall
immediately proceed with negotiation of the Transition-Out Work Plan and shall
execute a final Transition-Out Work Plan within fourteen (14) days from the date
hereof (July 12, 2005). Notwithstanding anything to the contrary in the Master
Agreement, the Transition-Out Period shall commence on the Effective Date and
shall expire on the earlier to occur of (a) that date when no RCC customers
remain on the Amdocs Solution in accordance with the Transition-Out Work Plan or
(b) 120 days after the Effective Date; provided that, in either case, RCC shall
have the right, at its sole discretion, to extend this Transition-Out Period by
a single additional thirty (30) day period * * * * * * * * * * upon ten
(10) days’ prior written notice to Amdocs, in which case the Transition-Out
Period shall expire at the end of such thirty (30) day period (the
“Transition-Out Period Expiration Date” meaning either the earlier of the dates
described in clauses (a) or (b) above, or, if applicable, the last day of the
(optional) additional thirty (30) day period). Amdocs shall provide all
Termination Assistance Services in accordance with the Transition-Out Work Plan
* * * * * * * * * * * * * * * *.
     4. Dispute Resolution Procedures. Notwithstanding the provisions of the
Master Agreement to the contrary, the parties agree that any dispute arising out
of or relating to continuing Outsourcing Services and Termination Assistance
Services shall be referred to RCC’s Senior Director, MIS and Amdocs’ Division
Vice President for resolution, and if no resolution is obtained within one
(1) business day, the dispute shall be escalated to RCC’s Executive VP and COO
and Amdocs’ Division President. If the dispute is not resolved within an
additional two (2) business days, either party may submit the dispute to
arbitration in accordance with the provisions of the Master Agreement, subject
to the terms hereof. The foregoing dispute resolution provision shall not
prevent the parties from seeking injunctive relief as permitted in the Master
Agreement.
     5. Effect on Master Agreement. This Agreement modifies and amends the
provisions of the Master Agreement. Effective on the Transition-Out Period
Expiration Date, all of the provisions of the (i) Master Agreement; and
(ii) performance guaranty signed by Amdocs Limited, referenced in Section 16.7.5
of the Master Agreement, shall terminate and be without further force or effect,
except for those provisions which would, by their nature, survive expiration or
termination, including without limitation those provisions set forth on
Exhibit B, which shall remain in full force and effect indefinitely, solely with
respect to the rights and obligations of the parties for acts or omissions
occurring after the Effective Date, in accordance with their respective terms.
 

**Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

2



--------------------------------------------------------------------------------



 



     
CONFIDENTIAL TREATMENT REQUESTED
  Exhibit 10.1 Redacted

     6. Payments. * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *
* * * *. RCC shall have no obligation to pay Amdocs any amounts for any matters
arising out of or related to the Master Agreement or this Agreement or for any
Services performed or provided by Amdocs to or for the benefit of RCC (including
any Services provided pursuant to the provisions hereof) except as set forth in
this Agreement. * * * * * * * * * * * * * * * * * * * * * * * *.
     7. Release by Amdocs. Subject to each party performing its obligations
under the Master Agreement and this Agreement, Amdocs on its own behalf and on
behalf of its respective current and former directors, officers, shareholders,
employees, agents, attorneys, insurers, Affiliates, subsidiaries, parent
companies, related companies (including without limitation Amdocs, Inc., a
Delaware corporation and Amdocs Champaign, Inc., a Delaware corporation and
Amdocs Limited, an Island of Guernsey corporation), successors and assigns,
absolutely and unconditionally releases, acquits and forever discharges RCC and
RCC’s current and former directors, officers, shareholders, employees, agents,
attorneys, insurers, Affiliates, subsidiaries, related companies, successors and
assigns (collectively, the “RCC Released Parties”), of and from any and all
claims, demands, actions, damages and liabilities (including attorney fees),
whether direct or indirect, fixed or contingent, known or unknown, which Amdocs
or any of its respective current and former directors, officers, shareholders,
employees, agents, attorneys, insurers, Affiliates, subsidiaries, related
companies, successors and assigns has ever had, has or claims to have against
the RCC Released Parties, prior to and through the Effective Date, arising from
or related to the Master Agreement and/or the relationship contemplated by the
Master Agreement. Nothing herein shall be deemed to release RCC or its
Affiliates from any obligations arising under the Master Agreement or this
Agreement for matters occurring after the Effective Date.
     8. Release by RCC. Subject to each party performing its obligations under
the Master Agreement and this Agreement, RCC, on its own behalf and on behalf of
its current and former directors, officers, shareholders, employees, agents,
attorneys, insurers, Affiliates, subsidiaries, related companies (including
without limitation Amdocs, Inc., a Delaware corporation, Amdocs Champaign, Inc.,
a Delaware corporation and Amdocs Limited, an Island of Guernsey corporation
(under the performance guaranty referenced in Section 16.7.5 of the Master
Agreement), predecessors, successors and assigns, absolutely and unconditionally
releases, acquits and forever discharges Amdocs and Amdocs’ current and former
directors, officers, shareholders, employees, agents, attorneys, insurers,
Affiliates, subsidiaries, parent companies, related companies, successors and
assigns (collectively, the “Amdocs Released Parties”), of and from any and all
claims, demands, actions, damages and liabilities (including attorney fees),
whether direct or indirect, fixed or contingent, known or unknown, which RCC or
any of its respective current and former directors, officers, shareholders,
employees, agents, attorneys, insurers, Affiliates, subsidiaries, related
companies, successors and assigns has ever had, has or claims to have against
the Amdocs Released Parties, prior to and through the Effective Date, arising
from or related to the Master Agreement and/or the relationship contemplated by
the Master Agreement. Nothing herein shall be deemed to release Amdocs or its
Affiliates from any obligations arising under the Master Agreement, the
above-referenced guaranty, or this Agreement for matters occurring after the
Effective Date.
 

**Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

3



--------------------------------------------------------------------------------



 



     
CONFIDENTIAL TREATMENT REQUESTED
  Exhibit 10.1 Redacted

     9. No Admission. This Agreement is made and entered into for the purpose of
resolving outstanding disputes between the parties and is not, and shall not be
construed as, an admission of any sort on the part of Amdocs or RCC.
     10. Attorneys Fees. In the event that arbitration, injunction or other
proceedings are commenced or brought to enforce the terms of the Master
Agreement and this Agreement, the prevailing party shall be entitled to recover
its costs and reasonable attorneys’ fees incurred in any such proceeding, in
addition to actual damages.
     11. Publicity; Confidentiality. The terms and circumstances surrounding
this Agreement are confidential and shall not be disclosed to any third party or
a party’s personnel, except as provided below. Each party consents to the
statement regarding the termination of the relationship contemplated by the
Master Agreement in substantially the form of Exhibit C. Except for disclosures
in substantially the form of Exhibit C and disclosure by each party to its Board
of Directors, executives and auditors, and the other disclosures described in
this Section 11, each of Amdocs and RCC agrees that it must obtain the other’s
prior written consent before publicly using or publicly disclosing any
advertising, written sales promotion materials, press releases, information or
other publicity matters relating to the Master Agreement and this Agreement
(including, without limitation, the negotiation, execution and delivery hereof
but not the enforcement hereof). Notwithstanding the foregoing restrictions, RCC
and Amdocs Limited shall each have the right to make public disclosures to its
shareholders, investors and investment analysts and representatives and as
required by law, which disclosures both parties agree shall be not inconsistent
with the statements set forth in Exhibit C; in addition, RCC and Amdocs shall
each have the right to make internal disclosures not inconsistent with the
statements set forth in Exhibit C to its employees, vendors, consultants and
retained professionals (such as lawyers and accountants). RCC shall file a copy
of this Agreement with its required securities filings, redacted to be in the
form attached hereto as Exhibit D.
     12. Entire Agreement. Each of the undersigned parties to this Agreement
declares and represents that no promise, inducement or agreement not expressed
herein has been made to it, and that the Master Agreement (and any agreement
referred to in the Master Agreement), this Agreement and the Transition-Out Work
Plan contains the entire agreement between the parties hereto and, further, each
party declares and represents that in entering into this Agreement, it
understands and agrees that it is relying wholly upon its own judgment, belief
and knowledge as to the nature, extent and duration of any damages that they may
have or will incur. This Agreement may not be changed, supplemented or amended,
except in a writing executed by the parties hereto.
     13. Interpretation. This Agreement shall be construed as drafted jointly by
the parties and shall not be construed or interpreted for or against any party
hereto because that party drafted or caused the party’s legal representative to
draft any of its provisions.
     14. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall constitute an original, and all of which, when
taken together, shall constitute one and the same instrument and any of the
parties hereto may execute this Agreement by signing any such counterpart.
 

**Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

4



--------------------------------------------------------------------------------



 



     
CONFIDENTIAL TREATMENT REQUESTED
  Exhibit 10.1 Redacted

     15. Authority. Each party represents that the person signing this Agreement
has authority to bind that party.
     16. Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with applicable provisions of the Master Agreement and
this Agreement.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the Effective Date.

                  AMDOCS SOFTWARE SYSTEMS LIMITED, a corporation incorporated
under the Laws of Ireland       RURAL CELLULAR CORPORATION, a Minnesota
corporation
 
               
By
          By    
 
               
Name:
          Name:    
 
               
Title:
          Title:    
 
               

 

**Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for Confidential Treatment.

5